Citation Nr: 0319962	
Decision Date: 08/12/03    Archive Date: 08/25/03

DOCKET NO.  01-00 109A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The veteran had active service from July 1973 to July 1976. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating decision by the 
Department of Veterans Affairs (VA) Montgomery, Alabama,, 
Regional Office (RO), which denied a claim of entitlement to 
service connection for post-traumatic stress disorder (PTSD).  


REMAND

Subsequent to the RO's November 2000 decision, the Board 
undertook additional development on the claim, pursuant to 
authority granted by 38 C.F.R. § 19.9(a)(2) (2002).  
Additional medical evidence was received and has been 
associated with the claims files.  Specifically, numerous VA 
outpatient treatment reports, and a VA examination report, 
have been obtained.  However, the United States Court of 
Appeals for the Federal Circuit recently invalidated the 
regulations which empowered the Board to consider additional 
evidence without prior RO review in the absence of a waiver 
of such review by the veteran or her representative.  
Disabled American Veterans v. Sec'y of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003); see also 38 C.F.R. § 19.31(b).  
In this case, a waiver has not been obtained.  

Therefore, this case is REMANDED for the following action:

The RO should review the record, to 
include the evidence received since the 
RO's November 2000 decision which has not 
been reviewed by the RO, and determine 
whether entitlement to service connection 
for post-traumatic stress disorder is in 
order.  If the decision remains adverse 
to the appellant, she and her 
representative should be furnished a 
supplemental statement of the case.  
After affording a reasonable opportunity 
to respond, the case should be returned 
to the Board for further appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




